Title: To George Washington from Peter Labilliere, 4 November 1777
From: Labilliere, Peter
To: Washington, George



Most Honoured Sir
London Novr 4th 1777.

Public Spirit is a Passion to promote Universal good. It is one man’s care for many, & the concern of every man for all. this Quotation from the Public News Paper of this day will I am convinced Justify me in the

Opinion of all true Patriots when I declare that you Sir, stand in the highest degree blessed with that Glorious Passion, & consequently I find myself tho’ a stranger to you most pleasingly freed from the uneasiness which the Liberty I take of writing this Letter would otherwise have given me.
The Bloody affair in St Georges Fields & the Attacks on the Rights of Election first called forth my Public Spirit, & from that era I thought it my Duty as a Christian & an honest man to quit all thoughts of ever going into full Pay (tho I had been an Officer in the English Service from the year 1740) & to enlist in the Service of the People at large as a Defender of their Civil & Religious Liberties.
After a most serious & Impartial examination & study of the American Cause, & of the Proceedings of the Congress, I found myself called upon by the same Principles that had made me commence Patriot in these Kingdoms to exert my utmost efforts in defence of their Just & Glorious Cause of Universal Liberty. I have distributed to the People at large the Declarations by the Representatives of the United Colonies of North America in General Congress. The Letter of the 12 United Colonies to the Inhabitants of Great Britain. Their Petition to the King. Their Address to the People of Ireland. The Pastoral Letter from the Synod of New York & Philadelphia to the Congregations throughout America. This I delivered with my own hands to the Temporal & Spiritual Lords as they were going into the House of Lords.
My Rules of acting in the Glorious Public Cause are to look well to the end of what I undertake & never to make use of any but Just & pure means to accomplish it. To endeavour as if there was no Providence & to believe & trust as if I used no Endeavours, then I enjoy that well founded hope that God who knows the hearts of all Mankind will vouchsafe to sanctify the pursuits of all those who mean fairly & honestly by the People.
As the Great Principles of Truth & Justice however they may for a time be obstructed by Tyrants & bad men, yet sacred History teaches us that the Great Ruler of the Universe has & will in due time vindicate his own honour by punishing in such a manner those who have abused the Power they have been intrusted with for his honour & Glory & the Happiness of Mankind, that all men must acknowledge it was his doing.
I trust I may with truth say that I am one of the seven thousand in these Kingdoms who have no[t] nor with the Blessing of God will not bow down to Baal. therefore I enjoy that pleasing hope that when a Just & Merciful Providence will have sanctified your Afflictions & tryals & Blessed your United States with a full Enjoyment of that Liberty which his arm shall have given them, You will not refuse to the remnant of the True Israelites that Friendly Alliance & Protection which will prove you to have been fit objects of God’s Particular Interposition on your Appeal to him, and consequently you will lay the foundation of Universal Christian Liberty by which only Mankind

can be made happy: In the mean time our Prayers will not be wanting that by Wisdom & Strength you may become the Glorious deliverers from Tyranny, Oppression, & Cruelty. As it is my earnest desire to give you the strongest assurances of my zeal for the Glorious Cause, I shall beg leave to end this Letter with the Spirited Conclusion of Lord Abingdon’s Late Pamphlet on the Affairs of America. The Dagger uplifted against the Breast of America is meant for the heart of Old England. in fine these are my Sentiments & these my Principles, they are the Principles of the Constitution, & under this persuasion whilst I have signed them with my Name, I will, if necessary, as readily, seal them with my blood. I have the Honour to be with the greatest respect & truth Your Excellency’s most Obedient & most humble Servt

Peter Labilliere


P.S. I am happy in being able to send you a note which I found lately marked at the Bottom of a Sermon entitled Religion & Patriotism the Constituents of a good Soldier, Preached to Captn Overton’s Independant Company of Volunteers now in Hanover Cy Virginia, Augt 17th 1755. By Saml Davies. M.A. Minister of the Gospel.
Text 2d Saml 10. C. 12. V. Be of good courage, & let us Play the Men, for our People & for the Cities of our God, & the Lord do that which seemeth him good.
In mentioning King William & other Deliverers which God at particular times hath raised he remarks as follow.✻ As a remarkable instance of this I may point out to the Public that Heroic Youth Col. Washington, whom I can not but hope Providence has hitherto preserved in so signal a manner, for some important Service to his Country. Inclosed are my two Letters to the King under the Signature of the Christian Soldier, & the Prefatory address from the London Association which I delivered along with the Declaration.

